Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The last paragraph of claim 1 is worded in such a way that it is narrative and unclear what is being defined as the “axial space”. For the sake of continuing examination claim 1 will be interpreted to mean that the axial space is defined between the outer surface of the axially inward outer link plate and the outward surface of the first sprocket.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukunaga et al (US 2017/0029066 A1).
Regarding claim 1, Fukunaga teaches a first sprocket (S1) including: 
a first sprocket body (14); 
a plurality of first sprocket teeth (16) disposed on an outer periphery of the first sprocket body defining a first maximum tooth-tip diameter (Fukunaga, 0099 - it is inherent that having a maximum diameter includes a maximum tooth tip diameter); 
a first sprocket inward surface (20) configured to face toward an axial center plane when the sprocket assembly is mounted to the bicycle (Fukunaga, 0104); and 
a first sprocket outward surface (18) provided on a reverse side of the first sprocket inward surface in an axial direction with respect to a rotational center axis of the sprocket, and 
a second sprocket (S2) adjacent to the first sprocket without another sprocket therebetween in the axial direction, the second sprocket including: a second sprocket body; 
a plurality of second sprocket teeth (32) defining a second maximum tooth-tip diameter smaller than the first maximum tooth-tip diameter (it is inherent that as the sprocket is the second largest, the tooth tip diameter will likewise be the second maximum); 
a second sprocket inward surface (36) configured to face toward the axial center plane of the bicycle in a mounting state; and 
a second sprocket outward surface (34) provided on a reverse side of the second sprocket inward surface in the axial direction (Fukunaga, 0125), 
the first sprocket including:
an upshifting facilitation section (Fukunaga, 0108) configured to facilitate an upshifting operation where the bicycle chain shifts from the first sprocket toward the second sprocket; and
an axial space defined between the first outward surface of one of the pluralities of first sprocket teeth and an axially inward outer link plate of a pair of opposed outer link plates. 
While Fukunaga does not specifically point out the spacing between the outer surface of the first sprocket and the axially inward outer link plate of a pair of opposed outer link plates, Fukunaga teaches that the chain links and sprocket surfaces are spaced apart (inherent by the construction of the "chain curvature limiting protuberances"), and thus teaches the claimed axial spacing. Additionally, it can be deducted from the values of the chain-curvature limiting protuberances of Fukunaga that the space between the outer chain link (C22) and outer surface of the first sprocket (S1) is somewhere between 0 mm and 0.15 mm, as can be seen in fig 5 and determined with paragraphs 0104-0133.

Regarding claim 2, Fukunaga teaches the bicycle sprocket assembly of claim 1 disclosed above and further teaches that the first sprocket (S1) includes a downshifting facilitation section (with recessed teeth 23) configured to facilitate a downshifting operation where the bicycle chain shifts from the second sprocket (S2) toward the first sprocket (Fukunaga, 0108).

Claim(s) 3-5, 8, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukunaga et al (US 2017/0029066 A1) in view of Numata et al (US 2015/0285358).
Regarding claim 3, Fukunaga teaches a bicycle sprocket comprising:
	a sprocket body (14);
	a sprocket inward side (20);
	a sprocket outward side (18), the sprocket inward side being configured to be closer to an axial center plane of a bicycle than the sprocket outward side in a mounting state when mounted to the bicycle, the sprocket outward side being provided on a reverse side of the sprocket inward side in an axial direction with respect to a rotational center axis of the sprocket; and
	a plurality of sprocket teeth (16) disposed on an outer periphery of the sprocket body, the teeth including at least one recessed tooth (29c) having at least one recessed portion recessed from the sprocket outward side toward the sprocket inward side (Fukunaga, 0120), the at least one recessed portion having a circumferentially upstream end and a circumferentially downstream end opposite to the circumferentially upstream end in a circumferential direction with respect to the rotational center axis and with respect to a driving rotational direction. 
	Fukunaga fails to teach the specifics of the axial thicknesses of the teeth at the recess portions, but Numata teaches a sprocket tooth (44) with the circumferentially upstream end of a recess (44a) having an axial thickness greater than the axial thickness of the tooth at circumferentially downstream end of said recess (Numata, 0053-0058 and figs 7-8). Although Numata does not specify that the axial thickness is defined from the pitch circle diameter of the sprocket, it is inherent that the thickness of the upstream end of the tooth would still be thicker than that of the downstream end when thickness is measured from the pitch circle diameter, as only the size of the thickness changes between the tooth tip and the pitch circle diameter yet the proportions of the ends stays the same. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the recessed teeth of Fukunaga have the same thickness proportions as taught by Numata as Numata teaches that such a tooth configuration produces a stable shifting performance with better productivity (Numata, 0058-005). 
	While both Numata and Fukunaga fail to teach the specific dimensions of the first axial thickness of the recessed tooth, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to make the first axial-thickness equal to or larger than 1.3 mm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 167 F.2d 272, 205 USPQ 215 (CCPA 1980). Having a desire to design a strong but lightweight tooth would lead one to discover such an optimum value, and as it is well known in the art, a thicker tooth is less susceptible to breaking, making values over 1.3 mm more likely to be chosen. 
	Fukunaga and Numata are analogous to the claimed invention as both pertain to shifting configurations on sprockets.

Regarding claim 4, Fukunaga and Numata teach the bicycle sprocket of claim 3 disclosed above, and Fukunaga further teaches that the sprocket teeth (16) are configured to enter the spaces between the opposed outer link plates and the opposed inner link plates, as is well known in the art (Fukunaga, fig 6). 

Regarding claim 5, Fukunaga and Numata teach the bicycle sprocket of claim 3 disclosed above, and Numata further teaches that the at least one recessed portion (44a) has a sloping surface (96). 

Regarding claim 8, Fukunaga and Numata teach the bicycle sprocket of claim 3 disclosed above, and Numata further teaches that the upshifting facilitation section (teeth 46-58) facilitates an upshifting operation where the bicycle chain (C) shifts from the larger sprocket towards the smaller sprocket adjacent to the larger sprocket (Numata, 0042); and 
	a downshifting facilitation section (teeth 41-45) configured to facilitate the downshifting operation where the bicycle chain (C) shifts from the smaller sprocket toward the larger sprocket adjacent to the smaller sprocket (Numata, 0042), wherein
	the downshifting facilitation section is disposed on an upstream side of the upshifting facilitation section in the circumferential direction (Numata, 0052-0058 and fig 3).

 Regarding claim 9, Fukunaga and Numata teach the bicycle sprocket of claim 8 disclosed above, and Numata further teaches that the upshifting facilitation section is formed by a first tooth group (teeth 46-58) and the downshifting facilitation section is formed by a second tooth group (teeth 41-45), and the second tooth group is entirely different from the first tooth group (Numata, 0046-0058).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Numata et al (US 2015/0285358).
Regarding claim 10, Numata teaches a bicycle sprocket comprising:
	a sprocket body (S8);
	an upshifting facilitation section (teeth 46-58) configured to facilitate an upshifting operation where the bicycle chain (C) shifts from the larger sprocket towards the smaller sprocket adjacent to the larger sprocket (Numata, 0042), the upshifting facilitation section being formed by a first tooth group (teeth 46-58)(Numata, 0052-0057, fig 3); and 
	a downshifting facilitation section (teeth 41-45) configured to facilitate a downshifting operation where the bicycle chain (C) shifts from the smaller sprocket toward the larger sprocket adjacent to the smaller sprocket (Numata, 0042), the downshifting facilitation section being formed by a second tooth group (teeth 41-45) different from the first tooth group (Numata, 0052-0058),	the downshifting facilitation section being disposed on an upstream side of the upshifting facilitation section in the circumferential direction (Numata, 0052-0058 and fig 3) with respect to a driving rotational direction.

Regarding claim 11, Numata teaches the bicycle sprocket of claim 10 disclosed above and further teaches that the first tooth group (teeth 46-58) of the upshifting facilitation section is adjacent to the second tooth group (teeth 41-45) of the downshifting facilitation section without another tooth therebetween (fig 3).

Regarding claim 12, Numata teaches the bicycle sprocket of claim 10 disclosed above and further teaches that each of the plurality of sprocket teeth is configured to enter each of an outer-link space defined between outer link plates of the chain and an inner-link space defined between inner link plates of the chain (Numata, 0058), as is also well known in the art for every tooth to engage chains in both inner and outer link spaces.
Allowable Subject Matter
Claims 13 and 14 are allowed.
The following is an examiner’s statement of reasons for allowance: no prior art, alone or in combination with other prior art, teaches or reasonably suggests a sprocket with all of the limitations of claim 13, namely the radial distances of the radial chamfer distance and radial tooth-tip distance of the sprocket tooth being 3 mm or more and 4.5 mm or more, respectively, in conjunction with the other limitations of claim 13. Claim 14 further limits claim 13, and is thus also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  no prior art, alone or in combination with other prior art, teaches or reasonably suggests making the surface of a recessed portion of a shifting section be stepped. In fact, prior art generally teaches away from this configuration, with any recessed portions varying gradually (with a slope) or staying constant. As such claims 6 and 7 would be allowable if not for being dependent on rejected claim 3.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fukunaga (US 2018/0073620 A1), Kamada (US 2018/0099725 A1), Braedt (US 2013/0072334 A1), JP 3779706 B2.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY ROSE KINCAID whose telephone number is (571)272-8014. The examiner can normally be reached 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/E.R.K./Examiner, Art Unit 3651